Citation Nr: 0317924	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-07 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected neutropenia, leukopenia, and eosinophilia.  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected olecranon spur with tendinopathy, triceps 
insertion, painful, right elbow.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from October 1951 to September 
1953 and from March 1954 to January 1973.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, denied the 
veteran's claim of entitlement to a compensable evaluation 
for service-connected neutropenia, leucopenia, and 
eosinophilia, and also denied entitlement to a total 
disability rating based upon individual unemployability due 
to service-connected disabilities (TDIU).  Also in the 
February 2002 rating decision, the RO assigned a separate 
noncompensable evaluation for service-connected olecranon 
spur with tendinopathy triceps insertion painful, right 
elbow, which had formerly been evaluated as osteoarthritis of 
multiple joints, assigned an evaluation of 20 percent.  

The Board further notes that the RO's February 2002 rating 
also denied the veteran's claims of entitlement to increased 
evaluations for service-connected urinary obstruction, 
hypertension, and anxiety disorder.  The RO discontinued the 
previous rating for the veteran's service-connected 
osteoarthritis of multiple joints, evaluated as 20 percent 
disabling, and instead afforded a separate evaluation for 
each joint.  The veteran filed a timely notice of 
disagreement (NOD) as to the evaluation of his service-
connected blood disorder, right elbow condition, 
osteoarthritis of the cervical spine, degenerative disc and 
joint disease of the lumbosacral spine, and degenerative 
joint disease of the thoracic spine.  The RO subsequently 
provided a statement of the case (SOC), and in June 2002 the 
veteran perfected his appeal only as to the continued denial 
of increased evaluations for service-connected blood and 
right elbow disabilities.  

In a subsequent rating decision dated in July 2002, the RO 
increased the evaluation of the veteran's service-connected 
olecranon spur with tendinopathy, triceps insertions, 
painful, right elbow, from 0 to 10 percent disabling.  
However, in AB v. Brown, 6 Vet. App. 35 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, on a claim for an original or increased rating, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available has been awarded.

In August 2002 the veteran filed an NOD as to the RO's denial 
of TDIU.  A statement of the case was issued and, in October 
2002, the veteran's representative issued a written brief 
presentation, which the Board will accept as a substantive 
appeal as to the RO's February 2002 rating decision.  See 
38 C.F.R. § 20.202.

Inasmuch as the veteran failed to perfect his appeal as to 
the issues of entitlement to increased evaluations for 
service-connected osteoarthritis of the cervical spine, 
degenerative disc and joint disease of the lumbosacral spine, 
and degenerative joint disease of the thoracic spine, those 
issues are not properly before the Board and will be 
discussed no further herein.  

The issues of entitlement to an evaluation in excess of 10 
percent for service-connected olecranon spur with 
tendinopathy, triceps insertion, painful, right elbow, and 
entitlement to TDIU are discussed in the Remand section of 
this decision.


FINDING OF FACT

The veteran's service-connected neutropenia, leucopenia, 
eosinophilia is manifested by no more than hemoglobin levels 
of 13.3 gm/100ml or higher and subjective complaints of 
dizziness, headaches, night sweats, instability, and 
numbness.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
service-connected neutropenia, leucopenia, and eosinophilia 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.117, Diagnostic Code 7700 (2002)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran was granted service connection for neutropenia, 
leucopenia, and eosinophilia, evaluated as 0 percent 
disabling, in a RO rating decision dated in May 1985.  In 
March 1998 the RO issued a rating decision that denied the 
veteran's claim of entitlement to an increased evaluation for 
his service-connected blood disorder.  

In January 2000 the veteran presented for a hematology 
consult at which time the examiner noted that the veteran 
denied fevers and night sweats.  He had not lost any weight 
and there was no familial history of blood disorders.  The 
examiner also noted that laboratory results from February 
1999 revealed hemoglobin levels of 13.3 gm/ml.  

The RO received a claim for an increased evaluation for the 
veteran's service-connected blood disorder in February 2000.  
The veteran was afforded a VA examination in May 2000 at 
which time he reported abnormal blood counts since the 
1960's.  The examiner noted complaints of recurrent anemia, 
shortness of breath, and fatigue.  It was also noted that the 
veteran had occasional leucopenia, eosinophilia, and relative 
lymphocytosis.  Furthermore, the examiner specifically 
indicated that the veteran had no history of sickle cell 
disease or trait.  He never underwent a blood transfusion or 
phlebotomy.  Physical examination revealed the veteran to be 
in no apparent distress.  There was no edema, swelling or 
evidence of congestive heart failure.  Diagnostic testing 
revealed hemoglobin levels of 14.3 g/dl.  The examiner noted 
mild leucopenia with essentially negative hemoglobin and red 
blood cell counts.  The veteran was diagnosed with a history 
of myelodysplasia in remission.  

In December 2001 the veteran presented for yet another VA 
examination, at which time he complained of chest pain and 
fatigue.  The examiner noted that the veteran was in no 
apparent distress.  His lungs were clear and there was no 
evidence of rales, rhonchi or wheezes.  His heart was normal 
with no murmuring.  The veteran was diagnosed with pernicious 
anemia by history with no current indication of anemia.  It 
was noted that the veteran did have eosinophilia secondary to 
allergies.  

VA laboratory reports dated in May 2002 indicated hemoglobin 
levels of 14.60 gm/100 ml.  In November 2002 his hemoglobin 
levels were reported as 15.3 g/dl.  Copies of these tests 
were submitted by the veteran in November 2002.

In March 2003, the veteran wrote to the Board to advise that 
he had read an article in the magazine published by the 
Veterans of Foreign Wars of the United States, to the effect 
that VA had issued new guidelines regarding compensation for 
problems with blood cells.  The Board is aware that the March 
2003 issue of VFW contains a report on the announcement by 
the Secretary of Veterans Affairs, made in January 2003, that 
chronic lymphocytic leukemia (CLL) will henceforth be 
presumed service connected if diagnosed in a Vietnam veteran.  
See 68 Fed. Reg. 14, 567 (March 26, 2003) (proposed rule).

II.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The Court of Appeals for 
Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC 
provided by the RO in August 2002, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  Furthermore, the veteran was 
advised in a Board decision dated in May 2001 (which 
addressed an issue not before the Board at this time) of the 
provisions of the VCAA, particularly as they relate to VA's 
duty to assist him in obtaining all relevant and adequately 
identified VA and non-VA medical evidence in support of his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Moreover, he has been clearly advised of the importance of 
his cooperation with VA in reporting for medical examination, 
to generate up-to-date evidence as to his service-connected 
condition.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

B.  Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2002); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran has been diagnosed with neutropenia, leukopenia, 
and eosinophilia, which are not specifically listed in the 
Rating Schedule used for evaluation.  The Board notes that 
when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2002).  

The veteran's service-connected neutropenia, leucopenia, and 
eosinophilia disorder is currently evaluated as 
noncompensable under 38 C.F.R. § 4.117, Diagnostic Code (DC) 
7700 (for rating anemia).  

Pursuant to Diagnostic Code 7700, a hemoglobin level of 5 
gm/100 ml or less with findings such as high output 
congestive heart failure or dyspnea at rest is assigned an 
evaluation of 100 percent.  Hemoglobin of 7 gm/100 ml or less 
with findings such as dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute) or syncope is 
assigned an evaluation of 70 percent.  Thirty percent is 
assigned for hemoglobin of 8 gm/ml or less with findings such 
as weakness, easy fatigability, headaches, lightheadedness, 
or shortness of breath.  Ten percent is assigned for 
hemoglobin of 10 gm/ml or less with findings such as 
weakness, easy fatigability or headaches.  Finally, 0 percent 
is assigned for hemoglobin of 10 gm/100 ml or less, which is 
asymptomatic.  

In the present case, there is no indication that the 
veteran's service-connected neutropenia, leucopenia, 
eosinophilia has ever been manifest by hemoglobin levels of 
10 gm/ml or less.  The competent evidence of record indicates 
a low of no less than 13.3 gm/ml as recorded in February 
1999.  Additionally, although the veteran complains of 
weakness, fatigability, and headaches the record is silent 
for any objective findings of such related to his service-
connected blood disability.  Examiners have continuously 
noted him to be in no apparent distress.  The veteran's most 
recent examination revealed no current anemia, and the 
examiner indicated that his eosinophilia was secondary to 
allergies.  

Inasmuch as the veteran's hemoglobin level exceeds 10 gm/ml 
and there are no objective symptoms, the Board finds that his 
service-connected neutropenia, leucopenia, eosinophilia is 
appropriately evaluated as noncompensable under DC 7700.  An 
evaluation of 10 percent or higher is not warranted.  

The Board has considered whether the veteran's service-
connected neutropenia, leucopenia, and eosinophilia would 
warrant a higher evaluation under another diagnostic code.  
However, the May 2000 VA examiner specifically noted no 
history of sickle cell trait or disease.  He also noted that 
the veteran has never undergone a blood transfusion or 
phlebotomy.  In fact, according to the examiner the veteran's 
condition requires only treatment with vitamins, iron, and 
folic acids.  Therefore, and for the reasons discussed above, 
the Board finds that the veteran's service-connected 
neutropenia, leucopenia, eosinophilia would not warrant a 
compensable evaluation under another diagnostic code.  

Finally, the Board notes that VA's new policy with regard to 
chronic lymphocytic leukemia bears no direct significance in 
the veteran's claim at this time.  Although CLL is a blood 
cell disorder, as described in the March 2003 Federal 
Register (cited above), there is no indication tha the 
veteran has leukemia.  The present case involves only the 
disability rating issue, not service connection for CLL.  In 
the event the veteran is ever diagnosed with chronic 
lymphocytic leukemia, he should contact his VA Regional 
Office and file a new claim.



ORDER

Entitlement to a compensable evaluation for service-connected 
neutropenia, leucopenia, eosinophilia is not warranted.  The 
appeal is denied.  


REMAND

With regard to the issues of entitlement to an evaluation in 
excess of 10 percent for service-connected olecranon spur 
with tendinopathy, triceps insertion, painful, right elbow, 
and entitlement to TDIU, the Board has determined that 
additional development and readjudication is needed.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002), including the issuance of VCAA development letters. 

However, on May 1, 2003, the Court of Appeals for the Federal 
Circuit invalidated the new duty-to-assist regulations 
codified at 38 C.F.R. § 19(a)(2), (a)(2)(ii).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allows the Board to consider additional evidence without 
having to remand the case to the AOJ (agency of original 
jurisdiction) for initial consideration and without having to 
obtain the appellant's waiver.  The Federal Circuit explained 
that this is contrary to the requirement of 38 U.S.C.A. 
§ 7104(a) that "[a]ll questions in a matter which . . . is 
subject to decision by the Secretary shall be subject to one 
review on appeal by the Secretary," and that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and pending any future 
precedential decisions or regulatory changes, the Board 
believes that the most appropriate action is to remand the 
present claims for the necessary development and 
readjudication.

Accordingly, the veteran's case is REMANDED to the RO, in 
part, for the following action:

1.  Make arrangements for the veteran to be 
afforded a VA examination.  The examiner should be 
provided a copy of the veteran's claims folder, to 
be reviewed in conjunction with the examination.

2.  First, the veteran should be afforded a 
thorough examination to determine the nature and 
severity of his service-connected right elbow 
disability.  The examiner should issue an 
examination report which addresses each of the 
following questions as it pertains to the veteran's 
service-connected right elbow condition:  

a.  Identify all musculoskeletal 
abnormalities associated with the 
veteran's right elbow.

b.  What is the range of motion of the 
right elbow as measured in degrees?

c.  Does the veteran experience pain on 
motion, weakened movement, excess 
fatigability, or incoordination during the 
examination of the right elbow as compared 
to the left?  The examiner should report 
the extent of any additional range of 
motion loss due to pain.

d.  To what extent does the veteran 
experience increased functional limitation 
in his right arm (resulting from pain, 
weakness, instability, excess fatigability 
or incoordination) during flare-ups or 
after repeated use over a period of time?  
If there is additional disability the 
examiner should report the degree of 
additional loss of motion due to such 
factors.  If the examiner cannot offer the 
requested opinion without engaging in 
speculation, that fact should be noted and 
an explanation provided

3.  Second, the examiner should provide an opinion 
as to whether the veteran's service-connected 
disabilities, in combination, render him incapable 
of performing the physical and mental activities 
required in performing substantially gainful 
employment.  For the information of the examiner, 
the veteran's current service-connected 
disabilities are: 

                         Diagnosis                                          
Disability Rating

Generalized anxiety disorder with depressive 
features        30%
Bilateral hearing loss                                                            
30%
Degenerative disc and joiny disease, 
lumbosacral spine      20%
Osteoarthritis, cervical spine                                                
10%
Hypertension                                                                        
10%
Benign prostatic hypertyrophy with urinary 
obstruction     10%
Mitral valve prolapse                                                           
10%
Lucunar infarctions                                                              
10%
Olecranon spur with tendinopathy, etc., right 
elbow           10%
Thoracic spine degenerative joint disease                              
0%
Neutropenia, leukopenia, eosinophilia                                   
0%
Bilateral pterigium                                                                 
0%
Fracture, right distal ring finger                                             
0%
Fracture, left third finger                                                        
0%
Tinnitus                                                                                  
0%

Combined service-connected disability rating                     
80%


The examiner should make this determination and 
express the opinion as to the veteran's 
employability without regard to the veteran's age 
or any non-service-connected disabilities.

4.  The veteran is hereby advised that failure to 
report for a scheduled VA examination may adversely 
affect the outcome of his claim for increased 
compensation benefits.  Moreover, the governing 
regulation provides that failure to report without 
good cause shown for an examination in conjunction 
with a claim for an increased evaluation will 
result in the denial of the claim.  38 C.F.R. 
§ 3.655.

5.  The RO should review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is completed.

6.  After the RO undertakes review of the 
three increased-rating issues, to include any 
additional evidentiary development and 
readjudication, the veteran and the veteran's 
representative should be provided with an 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal since the most recent SSOC.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and 


Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

